Congressional reference; contract; equitable claim. — Tbe court is asked by Congress to determine whether plaintiff has a legal or equitable claim against the United States, and the amounts, if any, legally or equitably due from the United States. The claim is for the construction costs incurred by plaintiff in completing a building allegedly at the request of the United States for use as a garage for repairing Government vehicles. On July 21,1960, Trial Commissioner Currell Vance filed a report finding as an ultimate finding that plaintiff has neither an equitable nor a legal claim against the United States. The plaintiff failed to file exceptions and brief within the time provided by Buie 46(b) of the rules of the court and, accordingly, in response to a motion filed by defendant on December 7,1960, the court issued an order on January 6, 1961, reporting to Congress that plaintiff has neither an equitable nor a legal claim against the United States, and ordering that the clerk of the court transmit to the Senate a copy of the report of the trial commissioner and a certified copy of the court’s order.